     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-Mail: ltfisher@bursor.com
 5
     BURSOR & FISHER, P.A.
 6   Scott A. Bursor (State Bar No. 276006)
     888 Seventh Avenue
 7   New York, NY 10019
     Telephone: (212) 989-9113
 8   Facsimile: (212) 989-9163
 9   E-Mail: scott@bursor.com

10   Counsel for Plaintiff

11
                                 UNITED STATES DISTRICT COURT
12
                                EASTERN DISTRICT OF CALIFORNIA
13

14
     LYLE STANDISH, on Behalf of Himself and all   Case No. 2:18-cv-02604-KJM-DB
15   Others Similarly Situated,

16                             Plaintiff,          ORDER TO EXTEND TIME FOR
            v.                                     PLAINTIFF TO OPPOSE
17
                                                   DEFENDANT’S MOTION TO DISMISS
18   PRO-LAB, INC.,                                AND MOTION TO STRIKE

19                            Defendant.

20

21

22

23

24

25

26

27

28
     ORDER
     CASE NO. 2:18-CV-02604-KJM-DB
 1          Upon consideration of Plaintiff LYLE STANDISH’s (“Plaintiff”) and Defendant PRO-

 2   LAB, INC.’s (“Defendant”) Joint Stipulation To Extend Time For Plaintiff To Oppose Defendant’s

 3   Motion To Dismiss And Motion To Strike, and for good cause shown, the Court hereby

 4   APPROVES the parties’ stipulation and ORDERS as follows:

 5   1.     Plaintiff shall have up to and including June 14, 2019 to file an opposition to Defendant’s

 6   motion to dismiss and motion to strike, and the motion date is hereby adjourned to June 28, 2019 at

 7   10:00 A.M.

 8          IT IS SO ORDERED.

 9   DATED: April 24, 2019.

10

11                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER                                                                                                1
     CASE NO. 2:18-CV-02604-KJM-DB
